Citation Nr: 1505754	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  06-21 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 9, 2010 for the award of a 10 percent disability rating for sciatic nerve impairment affecting the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini
INTRODUCTION

The Veteran had active military service from October 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  

In January 2013 and May 2013, the Board decided and also remanded various claims the Veteran had perfected for appeal.  In a later November 2013 decision, the Board granted increased evaluations for the Veteran's service-connected bilateral knee disabilities as well as denied an increase evaluation for the Veteran's service-connected thoracolumbar strain with degenerative joint and disc disease (hereafter "thoracolumbar spine disability").  The Board granted service connection and assigned a separate 10 percent evaluation for mild sciatic nerve impairment of the right lower extremity (RLE) as a separate compensable manifestation of the service connected thoracolumbar spine disability.  The Board assigned an effective date of November 9, 2010 for the award.  

The Veteran appealed the Board's November 2013 decision, only with regard to the effective date assigned for the 10 percent award for mild sciatic nerve impairment, to the United States Court of Appeals for Veterans Claims (Court).  Per a November 2014 Joint Motion for Partial Remand (JMR) and Court Order, the case was remanded for compliance with instructions in the JMR.  

In a December 2014 letter, the Board notified the Veteran and his appointed representative of the Court's decision and invited the submission of additional argument and/or evidence.  In January 2015, the Veteran's representative submitted additional argument in the form of a Written Brief Presentation.  

FINDINGS OF FACT

1.  A September 2008 VA nerve conduction study (NCS) did not reveal electrodiagnostic findings consistent with right or left lumbar radiculopathy.  

2.  In a report of November 2009 VA examination, the examiner did not identify lower extremity nerve impairment and it was reported that any lower extremity symptoms were not secondary to the Veteran's service-connected thoracolumbar spine disability.  

3.  A September 24, 2010 private MRI (magnetic resonance imaging) study revealing disc space narrowing, degenerative changes, and moderate neural foraminal stenosis was received by the RO on November 9, 2010.   


CONCLUSION OF LAW

The criteria for an effective date prior to November 9, 2010 for the award of a 10 percent rating for sciatic nerve impairment of the RLE, as a neurologic manifestation of service-connected thoracolumbar spine disability, have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2006 letter, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claim for a higher rating for his service-connected disability of the thoracolumbar spine.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2006 letter, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, the AOJ has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  

Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claim in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are associated with the claims folders as are his Social Security Administrative (SSA) records, as are all adequately identified and available private medical records.  The Veteran has also been provided a VA examination to evaluate his service-connected disability of the thoracolumbar spine.  Additionally, the Veteran and his representative have been provided an opportunity to submit argument and evidence since the Veteran's earlier effective date appeal has been remanded to the Board.   

The outcome of the appeal for an earlier effective date turns on a determination as to the date that a claim was filed and/or whether a prior adverse decision became final.  Thus, there is no reason to obtain a medical examination or opinion.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. It must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Additionally, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  

In the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

By way of history, in an October 2005 rating decision, the Veteran was granted service connection and assigned a 20 percent disability rating for thoracolumbar strain.  The award for disability of the thoracolumbar spine was made effective September 23, 2002.  The Veteran did not appeal the RO's decision, but later filed an increased rating claim which was received by the RO on July 19, 2006.  

The medical evidence documents that prior to November 9, 2010, the Veteran consistently complain of painful low back motion.  Private medical evidence reflects acute exacerbations of low back pain and the Veteran's treatment with ameliorative steroid epidural injections.  VA examinations of the thoracolumbar spine reveal forward flexion limited to no less than 60 degrees during the examinations.  

With regard to any associated neurologic impairment, the Board noted in its November 2013 decision/remand that there was evidence both for and against a finding of neurologic impairment associated with the service-connected thoracolumbar spine disability.  

In particular, the report of August 2006 VA examination did not reflect a diagnosis of radiculopathy or other lower extremity neurologic impairment.  A July 2008 VA treatment note reflected a positive straight leg raising (SLR) test with radicular symptoms from 30 degrees to 60 degrees.  However, a nerve conduction study in September 2008 identified a lack of electrodiagnostic findings consistent with radiculopathy.  In a report of November 2009 VA examination, the examiner did not report a finding of radiculopathy or other lower extremity neurologic impairment.  It was also noted that any lower extremity symptoms were not secondary to the Veteran's thoracolumbar spine disability.  

Following the November 2009 VA examination, a private MRI study of the lumbar spine dated September 24, 2010 was received by the RO.  The MRI study identified disc space narrowing and degenerative changes.  It also identified moderate canal stenosis and moderate bilateral neural foraminal stenosis at both L1-L2 and L4-L5.  As noted in the November 2013 decision/remand, the Board found reasonable doubt that the private September 24, 2010 MRI study, which was received by the RO on November 9, 2010, supported a finding of sciatic nerve impairment of the RLE.  The Board noted that it found persuasive that the MRI study identified moderate neural foraminal stenosis.  Prior diagnostic studies of the Veteran's lumbar spine had not revealed such significant neural foraminal narrowing.  It was further noted that while the VA examiner in February 2012 did not find evidence of radiculopathy, the VA examiner in March 2013 did diagnose radiculopathy associated with the RLE.  Thus, the September 24, 2010 private MRI study, in combination with the subsequent diagnoses of neurologic impairment identified by clinicians, warranted an award of service connection for sciatic nerve impairment of the RLE (as a neurologic manifestation of service-connected thoracolumbar spine disability).  

The Veteran has challenged the Board's assigned effective date of November 9, 2010 (the date VA received the MRI study), and appears to be contending that September 24, 2010 (the date of the MRI study) is the correct effective date.  

Here, accepting the MRI study as an informal claim for sciatic impairment of the RLE, the MRI study was not received by VA until November 9, 2010.  As noted above, the date of receipt by VA of any private record or report (as is the case here) will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).  Therefore, notwithstanding the September 24, 2010 date of the MRI study, as the MRI study was not received by VA until November 9, 2010, an effective date of September 24, 2010 for sciatic nerve impairment of the RLE is not warranted.  

The Board has considered the evidence during the appeal period reflecting the Veteran's complaints of radiating back pain into his lower extremities when seeking medical treatment for his thoracolumbar spine.  However, as noted above, the September 2008 VA nerve conduction study (NCS) (which the Board appears to have misidentified in its November 2013 decision/remand as a July 2008 electromyography) did not reveal electrodiagnostic findings consistent with lumbar radiculopathy.  Furthermore, in the report of November 2009 VA examination, the examiner considered the Veteran's diagnostic studies and the nerve conduction study (NCS).  He did not identify lower extremity nerve impairment related to the Veteran's thoracolumbar spine.  He also commented that any lower extremity symptoms, in light of the diagnostic studies and NCS, were not secondary to the Veteran's thoracolumbar spine disability.  Thus, as previously noted, in light of the severity of the September 24, 2010 private MRI study, noting moderate neural foraminal stenosis, the Board accepted the study as first demonstrating evidence of neurologic impairment related to the Veteran's thoracolumbar spine disability.  

Therefore, the Board finds the preponderance of the evidence is against the claim for effective date prior to November 9, 2010, for the award of a 10 percent rating for sciatic nerve impairment of the RLE as a neurologic manifestation of service-connected thoracolumbar spine disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to an effective date earlier than November 9, 2010 for the award of a 10 percent rating for sciatic nerve impairment of the right lower extremity is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


